Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chung-Ming Shih (reg no 64041) on 5/27/2022.

The application has been amended as follows: 
Claim 1 has been amended to read “A rotor-grounded motor, comprising:

a stator disposed with a bearing seat, and the bearing seat accommodating a bearing;

a rotor including a rotating shaft, and the rotating shaft inserted in the bearing and electrically connected therewith; and

a conductive plate disposed on the bearing seat, and one end of the conductive plate connected to the bearing and the other end electrically connected to a grounding terminal;
wherein, the rotating shaft and the grounding terminal are electrically connected,
wherein the stator includes a silicon steel sheet and a plurality of silicon steel teeth arranged radially outside the silicon steel sheet; and the conductive plate is configured as airing and stacked on one end of the silicon steel sheet;
wherein the stator is fastened with a screw rod, and the screw rod is connected with the conductive plate and electrically connected with the circuit board separately;
wherein the circuit board is covered with a heat dissipation cover electrically connected to the circuit board, and the screw rod is fastened with the heat dissipation cover”.
Claim 6 has been amended to read “A rotor-grounded motor, including:
a stator disposed with a bearing seat, and the bearing seat accommodating a bearing;
a rotor including a rotating shaft, and the rotating shaft inserted in the bearing to electrically connect therewith; and
a conductive plate disposed in the bearing seat, and one end of the conductive plate connected to the bearing and the other end electrically connected to a circuit board;
wherein the rotating shaft and the circuit board are electrically connected,
wherein the stator includes 8 silicon steel sheet and a plurality of silicon steel teeth arranged radially outside the silicon steel sheet and the conductive plate is configured as a ring and slacked on one end of the silicon steel sheet;
wherein the stator is fastened with a screw rod, and the screw rod is connected with the conductive plate and electrically connected with the circuit board separately;
wherein the circuit board is covered with a heat dissipation cover electrically connected to the circuit board, and the screw rod is fastened with the heat dissipation cover”.
Claim 13 has been amended to read “A rotor-grounded motor, including:
a stator provided with a bearing and a bearing seat, wherein the bearing seat accommodates a conductive plate, and the conductive plate is connected with the bearing; and
a rotor including a rotating shaft, and the rotating shaft inserted in the bearing to electrically connect therewith,
wherein the rotating shaft is electrically connected to a circuit board or a grounding terminal,
wherein the stator includes a silicon steel sheet and a plurality of silicon steel teeth arranged radially outside the silicon steel sheet and the conductive plate is configured as airing and stacked on one end of the silicon steel sheet;
wherein the stator is fastened with a screw rod, and the screw rod is connected with the conductive plate and electrically connected with the circuit board separately;
wherein the circuit board is covered with a heat dissipation cover electrically connected to the circuit board, and the screw rod is fastened with the heat dissipation cover”.
Claim 10 has been amended to read “The rotor-grounded motor according to claim 6, wherein the heat dissipation cover and the circuit board are connected with each other through a grounding pin”.

Claim 10 has been amended to read “The rotor-grounded motor according to claim 6, wherein the heat NON-FINAL16/997,906 -3-Dkt. No.: OP-108000864 dissipation cover and the circuit board are connected with each other through a grounding pin”

Claims 7 and 9 are canceled.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10, 12, and 13 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832